529 F.2d 998
MISSOURI-ILLINOIS BARGE LINE COMPANY, Appellant,v.HELENA MARINE SERVICE, INC., and MOTOR VESSEL ROSALEEGRIMES, etc., Appellees.
No. 75--1290.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 12, 1976.Decided Jan. 14, 1976.

Appeal from the United States District Court for the Eastern District of Arkansas; Oren Harris, Judge.
John C. Shepherd, St. Louis, Mo., for appellant.
Robert M. Contois, New Orleans, La., for appellees.
Before HEANEY, ROSS and WEBSTER, Circuit Judges.

ORDER OF AFFIRMANCE

1
After a careful consideration of the record and briefs and arguments of the parties, the Court affirms the judgment of the District Court on the basis of its unpublished opinion.  Missouri-Illinois Barge Line Company v. Helena Marine Service, Inc., et al., 406 F. Supp. 1261 (E.D.Ark.1975).